DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments and amendments, see remarks pages 8-9, filed January 28, 2022, with respect to the rejection of claim 1 under Double Patenting and 35 U.S.C. 102(e) have been fully considered and are persuasive.  The rejections of the claim has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claim 1, the prior art of record fails to anticipate or render obvious the measuring device comprising an RFID tag and at least a first interrogator at a first location and having a first range, the first interrogator configured to detect the RFID tag upon the measuring device arriving within the first range, and upon detecting the RFID tag, communicate location information to a central computer system, the central computer system configured to maintain a history of the location information received from the first interrogator, in combination with all other limitations as presented by Applicant.
	Claims 2-20 depend from claim 1 and are allowed by virtue of their dependence.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Chambers et al. in U.S. Patent Publication 2017/0335525 teaches “An asphalt mix tracking system having a data collection system adapted to determine at least one characteristic of the asphalt mix, a data control system adapted to receive data from the data collection system, a lot tracking system adapted to track a lot of the asphalt mix, a truck tracking system adapted to track a truck, and a pavement injection system adapted to identify the lot of the asphalt mix” (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MISCHITA L HENSON/Primary Examiner, Art Unit 2865